 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6   J.M., et al.,                                       Case No. 1:18-cv-01034-LJO-SAB

 7                   Plaintiffs,                         ORDER AMENDING SCHEDULING
                                                         ORDER PURSUANT TO STIPULATION OF
 8           v.                                          PARTIES

 9   COUNTY OF STANISLAUS,                               (ECF No. 35)

10                   Defendant.

11

12          This action was filed on August 1, 2018, and the scheduling order issued on December

13 21, 2018. On October 31, 2019, the parties filed a stipulation to amend the expert disclosure and

14 discovery deadlines. The Court finds good cause exists to amend the deadlines.

15          Accordingly, IT IS HEREBY ORDERED that the December 21, 2018 scheduling order is

16 amended as follows:

17          1.       The deadline for the mutual disclosure of expert witnesses and exchange of expert

18                   reports shall be extended to November 13, 2019;

19          2.       The deadline for mutual disclosure of supplemental expert witnesses and

20                   exchange of reports shall be extended to December 11, 2019;

21          3.       The deadline to complete all expert discovery shall be extended to January 17,

22                   2020; and

23          4.       All other aspects of the December 21, 2018 scheduling order remain in effect.

24
     IT IS SO ORDERED.
25

26 Dated:        October 31, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
